The only respect in which I cannot concur in the majority opinion, is in the conclusion reached upon the fourth question submitted to us, viz.: "Whether the trustee in exercising its discretion as to payments to be made under this trust shall consider that Stanley Y. Beach is living with and supporting his wife?" The affirmative answer made by the opinion is expressed in the thought that the needs of a married man for his support *Page 145 
and maintenance "may fairly be construed as including those of his family." The validity of that view is dependent upon circumstances. The only legitimate conclusion which we are permitted to draw in the present case, is one to be found in the intent of the testatrix herself, quite independent of any view of our own as to what is "fair," and this must be obtained from the language of her will, interpreted in the light of the circumstances known to her. The language of this testatrix seems to me incapable of any other interpretation than that it was her son and only her son, for whom she desired to supply maintenance and support. If it was her intention also to furnish maintenance and support to his family or to anyone else who had a legal claim upon him therefor, she could, and naturally would, have said so. On the contrary, her language specifically limits the use of this trust fund to his own comfortable support and maintenance and, with the apparent purpose of removing any possible doubt, she adds: "My desire is that my said son shall at all time have a sufficient amount of money from my estate to insure his comfortable support and maintenance, but that the money shall be held for that purpose and not for any other." It is difficult to see how her purpose could have been more clearly expressed, and the agreed facts, known to her, as I read them, lend support to the same thought.
The fact that the beneficiary is living with his own family is necessarily one of the circumstances to be taken account of, just as all other circumstances in which he may be placed must be considered, but only as these circumstances affect the question of his own needs of support and maintenance. To hold that one or more persons beside the beneficiary himself may *Page 146 
be maintained and supported out of the income of this trust fund, seems to me to violate the explicit language of the testatrix and her clearly expressed intent.